Citation Nr: 1036601	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-33 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim 
for entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric 
disability, claimed as entitlement to service connection for 
bipolar disorder, depression, and anxiety.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986 
and from June 1987 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held before the undersigned Veterans Law Judge in 
August 2010, and a transcript of this hearing is of record.

Since this case has been certified for appeal, the Veteran has 
submitted additional evidence, but waived RO review in an August 
2010 statement.

The issue of entitlement to service connection for an acquired 
psychiatric disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A July 1999 RO decision denied entitlement to service 
connection for depression; the Veteran did not appeal.  

2.  Evidence received since the July 1999 RO decision is new and 
material and the Veteran's claim is reopened.  


CONCLUSIONS OF LAW

1.  The July 1999 RO decision that denied entitlement to service 
connection for depression is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2009); 38 C.F.R.  § 20.1103 (2009).

2.  New and material evidence has been received since the July 
1999 RO decision and the Veteran's claim for entitlement to 
service connection for depression is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R.  § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service 
connection for depression was denied in April and July 1999 
rating decisions; the Veteran did not appeal.  In May 2005, the 
RO denied the Veteran's claim for entitlement to service 
connection for depression, also claimed as entitlement to service 
connection for bipolar disorder and anxiety, because the Veteran 
had not presented new and material evidence.  The Veteran 
appealed.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  However, 38 U.S.C.A. § 5108 provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  Hence, before 
reaching the issue of whether service connection is warranted, 
the Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-
60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the newly 
submitted evidence is material.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element that 
was a reason for that last final disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was no 
evidence of any acquired psychiatric disability in service other 
than alcohol abuse and depression secondary to alcohol abuse.  
Thus, for evidence in this case to be considered new and 
material, the Veteran must show that a current acquired 
psychiatric disability had onset in service or was caused or 
aggravated by the Veteran's active service.  

The Veteran has submitted VA treatment records which include a 
diagnosis of probable PTSD related to childhood abuse and 
exacerbated by his military experience.  Additionally, the 
Veteran testified at his August 2010 hearing that he believed his 
alcohol abuse in service was really a symptom of bipolar disorder 
that was not properly diagnosed.  Statements by a January 2009 VA 
examiner that the Veteran's symptoms of irritability and anger 
are in hindsight consistent with his current diagnosis of bipolar 
disorder and that abuse of alcohol is a very common symptom of 
bipolar disorder appear to provide support for the Veteran's 
theory of entitlement.  This evidence is new and material.  
Accordingly, the Veteran's claim for entitlement to service 
connection for depression is reopened and will be addressed in 
the remand section of this opinion.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought by reopening the 
Veteran's claim.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed.  


ORDER

New and material evidence having been received, the Veteran's 
prior claim for entitlement to service connection for depression 
is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disability, claimed as entitlement to 
service connection for depression, anxiety, and bipolar disorder.  

The Veteran's claims folder contains diagnoses of bipolar 
disorder, depression, anxiety disorder with agoraphobia, 
substance abuse, and possible posttraumatic stress disorder 
(PTSD), which the Veteran's treating psychiatrist has suggested 
was aggravated by the Veteran's active military service.    

Importantly, the Board notes that a veteran generally is not 
competent to diagnose his mental condition; he is only competent 
to identify and explain the symptoms that he observes and 
experiences.  Consequently, a claim that identifies a single 
diagnosis (such as depression or anxiety) cannot be a claim 
limited only to that diagnosis, but must rather be considered a 
claim for any mental disability that may reasonably be 
encompassed by several factors including the veteran's 
description of the claim; the symptoms the veteran describes; and 
the information the veteran submits or VA obtains in support of 
the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, the Board has interpreted the Veteran's claim broadly to 
include service connection for any acquired psychiatric disorder, 
including PTSD.  As the RO appears to have interpreted the 
Veteran's claim more narrowly, a remand is necessary so that 
entitlement to service connection for any mental disability, 
including PTSD and including pre-existing psychiatric 
disabilities aggravated by service, can be considered.

Additionally, the Veteran has argued that his alcohol abuse in 
service was a symptom of his current bipolar disorder and that he 
was misdiagnosed.  Statements by a January 2009 VA examiner that 
the Veteran's symptoms of irritability and anger are in hindsight 
consistent with his current diagnosis of bipolar disorder and 
that abuse of alcohol is a very common symptom of bipolar 
disorder appear to provide support for the Veteran's theory of 
entitlement.  However, these statements are too vague and 
speculative to support a grant of service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Whether symptoms such as 
alcohol abuse, irritability, and anger are consistent with 
bipolar disorder does not address the question of whether in this 
case it is at least as likely as not that the Veteran's problems 
with alcohol abuse in service were evidence of an acquired 
psychiatric disability that had onset in service or was caused or 
aggravated by the Veteran's military service.  

While the Veteran was afforded VA examinations in April 2008 and 
January 2009, the April 2008 examiner did not review all of the 
evidence, including records of the Veteran's hospitalizations for 
alcohol abuse in service and the January 2009 VA examiner did not 
offer an opinion as to the etiology of the Veteran's acquired 
psychiatric disabilities.  Accordingly, a remand is necessary to 
afford the Veteran a new VA examination and opinion.  The 
examiner is asked to opine whether it is at least as likely as 
not (fifty percent or greater) that the Veteran's current 
acquired psychiatric disabilities had onset in service or were 
caused or aggravated by the Veteran's active service.  

Additionally, the Veteran has testified that he receives 
disability benefits from the Social Security Administration 
(SSA), apparently for his acquired psychiatric disabilities.  A 
review of the claims file reveals no records obtained from the 
SSA, and no clear determination as to the availability of any 
records which may have been in the possession of the SSA.  The 
United States Court of Appeals for Veterans Claims has indicated 
that medical records upon which an award of Social Security 
disability benefits has been predicated are relevant to VA claims 
for service connection and an increased rating.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thus, the Board must obtain 
all of the records pertaining to the SSA decision as such records 
may be relevant to this claim for VA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA 
records could contain relevant evidence cannot be foreclosed 
absent a review of those records).

Accordingly, the case is REMANDED for the following action:

1.	 Provide the Veteran with appropriate 
notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) 
regarding his claim for service connection 
for an acquired psychiatric disorder.

2.	Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any SSA decision rendered.  
Efforts to obtain these records should be 
documented, and evidence received in 
response to this request should be 
associated with the claims folder.

3.	Afford the Veteran a VA psychiatric 
examination.  The examiner should note all 
current psychiatric disability present.

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that any psychiatric disabilities present 
had onset in service or were caused or 
aggravated by the Veteran's active 
service.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

4.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


